EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 5		replace “a.” with “(i)”
Claim 1, line 7		replace “b.” with “(ii)”
Claim 1, line 8		replace “c.” with “(iii)”
Claim 1, line 10	replace “d.” with “(iv)”
Claim 1, line 11	replace “e.” with “(v)”
Claim 1, line 13	replace “f.” with “(vi)”
Claim 1, line 14	insert “of” between “(Mz/Mw)” and “from”

Claim 12, line 5	replace “a.” with “(i)”
Claim 12, line 7	replace “b.” with “(ii)”
Claim 12, line 8	replace “c.” with “(iii)”
Claim 12, line 10	replace “d.” with “(iv)”
Claim 12, line 11	replace “e.” with “(v)”



Claim 13, line 5	replace “a.” with “(i)”
Claim 13, line 7	replace “b.” with “(ii)”
Claim 13, line 8	replace “c.” with “(iii)”
Claim 13, line 10	replace “d.” with “(iv)”
Claim 13, line 11	replace “e.” with “(v)”
Claim 13, line 13	replace “f.” with “(vi)”
Claim 13, line 13	insert “of” between “(Mz)” and “from”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-13 are allowed over the closest references cited below.
The present invention is drawn to a film comprising a layer comprising (a) 50 % or more by weight of a polyethylene composition comprising the reaction product of ethylene and optionally one or more alpha olefin comonomers, wherein said polyethylene composition is characterized by the following properties:  (i) melt index I2 (ASTM D 1238, 2.16 kg, 190 ºC) of from 0.5 to 10 g/10 min, (ii) a density (ASTM D792) of less than 0.935 g/cm3, (iii) a melt flow ratio I10/I2 (ASTM D1238, 10 kg, 190 ºC) of from 6.0 to 7.5, (iv) a molecular weight distribution Mw/Mn of from 2.8 to 3.9, (v) a vinyl unsaturation of greater than 0.12 vinyls per 1000 C atoms, and (vi) a ratio of z-average molecular weight to weight average molecular weight Mz/Mw of from 3.0 to 4.0, and (b) 50 % or less by weight of a low density polyethylene.  
Another embodiment is a film comprising a layer comprising (a) 50 % or more by weight of a polyethylene composition comprising the reaction product of ethylene and optionally one or more alpha olefin comonomers, and (b) 50 % or less by weight of a low density polyethylene, wherein said polyethylene composition is has a metal catalyst residual of greater than or equal to 1 part by combined weight of at least three metal residues per one million parts of polyethylene polymer, and wherein each of the at least three metal residues is present at greater than or equal to 0.2 ppm.  
A further embodiment is a film comprising a layer comprising (a) 50 % or more by weight of a polyethylene composition comprising the reaction product of ethylene and optionally one or more alpha olefin comonomers, and (b) 50 % or less by weight of a low density polyethylene, wherein the polyethylene composition is characterized by the following properties:  (i) melt index I2 (ASTM D 1238, 2.16 kg, 190 ºC) of from 0.5 to 10 g/10 min, (ii) a density (ASTM D792) of less than 0.935 g/cm3, (iii) a melt flow ratio I10/I2 (ASTM D1238, 10 kg, 190 ºC) of from 6.0 to 7.5, (iv) a molecular weight distribution Mw/Mn of from 2.8 to 3.9, (v) a vinyl unsaturation of greater than 0.12 vinyls per 1000 C atoms, and (vi) a z-average molecular weight Mz of from 380,000 to 450,000 g/mole.
See claims for full details.  


Subject of claims is patentably distinct over Wang et al. (US 2017/0129229) and additional references listed in the accompanying PTO-892.  None of the prior art teaches the film recited in instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        December 16, 2021